Citation Nr: 0335740	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-21 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic myelocytic 
leukemia (CML) to include as due to exposure to herbicides in 
service. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1953 to June 
1955 and from December 1963 to December 1966.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that the veteran requested a Board hearing in 
Washington, DC in his December 2002 substantive appeal.  
However, he failed to report for the hearing scheduled in 
December 2003.  Accordingly, the hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2003).  

Review of the claims folder reveals that the veteran 
submitted an April 2003 notice of disagreement with the RO's 
February 2003 denial of service connection for bilateral 
hearing loss.  However, the RO resolved the matter in the 
veteran's favor in a June 2003 rating decision.  Therefore, 
this issue is not currently before the Board.  

In April 2003, the veteran submitted a claim for service 
connection for tinnitus and post-traumatic stress disorder 
(PTSD).  Although the RO issued a rating decision in June 
2003 that addressed the tinnitus claim, review of the claims 
folder reveals no action on the PTSD claim.  Therefore, the 
issue of service connection for PTSD is referred to the RO 
for the appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statute).  Specifically, VA is required to make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  In 
addition, the duty to assist includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2).  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged 
with constructive, if not actual, knowledge of evidence 
generated by VA).   

In this case, the veteran submitted a statement in June 2003 
asking VA to obtain medical records in support of his claim 
for service connection for CML.  He listed the VA Medical 
Centers in Big Spring, Texas and Albuquerque, New Mexico, as 
well as the West Texas Cancer Center in Odessa, Texas, as the 
providers with relevant records.  Subsequently, the veteran 
submitted numerous records from the Big Spring VA Medical 
Center, which supplemented records the RO previously 
obtained.  The RO had also previously secured records from 
the VA Medical Center in Albuquerque dated through April 
2002.  No records have been obtained from West Texas Cancer 
Center.  The Board emphasizes that the veteran's statement 
was received after the RO certified his appeal and forwarded 
the case to the Board but before the expiration of time in 
which to submit additional evidence or argument.  See 
38 C.F.R. § 20.1304.  In order to obtain the records as 
requested and identified by the veteran, a remand is 
required.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran in 
writing and ask him to submit, or 
authorize VA to obtain, records from West 
Texas Cancer Center, Odessa, Texas. 

2.  The RO should obtain the veteran's 
treatment records from the VA Medical 
Center, Albuquerque, New Mexico, dated 
from April 2002 to the present. 

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


